— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York City Department of Consumer Affairs, dated July 17, 1981, which, after a hearing, found petitioner guilty of violating certain regulations, imposed a total of $1,750 in fines and revoked its license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board ofEduc., 34 NY2d 222). Weinstein, J. P., Gulotta, O’Connor and Rubin, JJ., concur.